    Case 4:19-cv-01369-MWB-MA Document 28 Filed 11/20/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FASAAD BOSKIE,                                    No. 4:19-CV-01369

           Plaintiff,                             (Judge Brann)

     v.

NANCY THOMAS, et al.,

          Defendants.

                                   ORDER

                             NOVEMBER 20, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Plaintiff’s amended complaint, Doc. 13, is DISMISSED WITHOUT
          PREJUDICE;

    2.    Plaintiff’s motion for a preliminary injunction, Doc. 23, is
          DISMISSED WITHOUT PREJUDICE; and

    3.    Plaintiff shall within thirty (30) days from the date of this Order file a
          second amended complaint that addresses the deficiencies identified in
          the Court’s Memorandum Opinion. Failure to comply will be deemed
          abandonment of this action, and Plaintiff’s action will be subject to
          dismissal with prejudice without further warning.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
